Citation Nr: 0304376	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability variously diagnosed.

2.  Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.

3.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increase in the 10 percent rating for 
hypertension effective from October 15, 1992.

5.  Entitlement to an effective date, prior to October 15, 
1992, for a compensable rating for hypertension. 

6.  Entitlement to an effective date, prior to July 25, 1988, 
for compensation for tinnitus.

7.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
January 1983.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO for further development and 
adjudicative actions in February 1998.  

In September 2001 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The issue of whether the February 1988 decision wherein the 
Board denied service connection for tinnitus should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE) will he addressed in a later decision.  

The matter is within the Board's original jurisdiction and is 
being processed to insure there is substantial compliance 
with the applicable filing and pleading requirements found in 
38 C.F.R. § 20.1404 (2001).  The representative in June 2002 
interpreted the veteran's earlier written argument regarding 
CUE as being limited to this issue from the February 1988 
Board decision.  The Board in February 1998 had deferred 
consideration of an inferred CUE claim pending publication of 
applicable regulations.

The representative in June 2002 interpreted certain 
correspondence from the veteran of his intention to request a 
reconsideration of the August 25, 1992 Board decision on the 
issue of an increased rating for major depression.  The 
request is being processed in light of the representative's 
clarification to insure there is substantial compliance with 
the applicable filing and pleading requirements found in 
38 C.F.R. § 20.1001 (2001).

The record shows that the Board in February 1988 denied 
service connection for a chronic acquired back disorder that 
was shown in the record as spondylolysis, spina bifida 
occulta, L-5 (SBO) and degenerative joint disease of the 
lumbosacral spine.  The veteran's claim for back pain was in 
essence the same claim regardless of the clinical description 
of the disorders.  Thus the Board's characterization of the 
disorder as a back disorder, variously diagnosed incorporates 
the diagnosed components. 


FINDINGS OF FACT

1.  In February 1988 the Board denied entitlement to service 
connection for a chronic acquired back disorder variously 
diagnosed.

2.  Evidence received since the February 1988 Board decision 
does not bear directly or substantially upon the issue at 
hand, is essentially duplicative or cumulative in nature, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection.
3.  The Board denied entitlement to service connection for 
tinnitus in February 1988. 

4.  The veteran's formal application to reopen the claim of 
entitlement to service connection for tinnitus, received on 
July 25, 1988, included reports of VA medical treatment and 
examination for tinnitus beginning on February 22, 1988; this 
evidence was not previously considered, it established a 
pending claim and the formal application to reopen the claim 
was filed within a year from the date of VA examination or 
treatment.

5.  The residuals of a left ankle disability, principally 
weakness, persistent pain and increased limited motion and 
objective instability were evidence of an ascertainable 
increase found on VA examination completed on February 16, 
2001; the findings more nearly approximated marked impairment 
of function.

6.  On a facts found basis, prior to October 15, 1992 
hypertension was manifested by blood pressure predominantly 
below 100 and the disability was managed without need of 
continuous medication for control.  

7.  On a facts found basis, since October 15, 1992 
hypertension is manifested by diastolic pressure 
predominantly below 110 and systolic pressure predominantly 
below 200, continuous medication is necessary for control. 

8.  The veteran's major depression symptoms prior to February 
13, 2001, combined to produce no more than considerable 
impairment or reduced reliability or difficulty in 
maintaining effective occupational or social relationships; 
his working ability was compromised principally as a result 
of a nonservice-connected psychiatric disorder. 

9.  The veteran's major depression symptoms from February 13, 
2001 are characterized as severe and combine to produce 
serious impairment in occupational or social functioning. 



10.  The criteria for rating psychiatric disorders in effect 
from November 7, 1996 are found more favorable to the veteran 
based on a facial comparison.

11.  Service connection has been granted for major depression 
now rated as 70 percent disabling; a left ankle disability 
now rated as 20 percent disabling, and 
tinnitus and hypertension each rated as 10 percent disabling 
for a combined rating of 80 percent from February 13, 2001; 
pertinent to this appeal the combined rating was 60 percent 
prior to that date.

12.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and maintain substantially gainful 
employment from June 29, 1999.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1988 decision 
wherein the Board denied entitlement to service connection 
for a back disorder variously diagnosed is not new and 
material, and the claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

2.  The criteria for an effective date for service connection 
and compensation for tinnitus retroactive to February 22, 
1988, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400, (2001), 
4.87a, Diagnostic Code 6260 (1988); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).




3.  The criteria for an initial compensable evaluation for 
hypertension prior to October 15, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.31, 4.104, Diagnostic Code 
7101 (in effect from January 1983); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).

4.  The criteria for a disability rating in excess of 10 
percent for hypertension from October 15, 1992 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 
4.7, 4.104; Diagnostic Code 7101 (in effect on October 15, 
1992 and as amended effective January 12, 1998); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

5.  The criteria for an increased evaluation of 20 percent 
for a left ankle disability have been met from February 16, 
2001.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 
4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

6.  The criteria for an increased disability rating of 70 
percent for major depression from February 13, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. 
§§ 3.400, 4.7, 4.132, Diagnostic Code 9207 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 
9434, 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).

7.  The criteria for a TDIU from June 29, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.321, 3.342, 
3.340, 3.400, 4.16 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
Factual background

The veteran's initial VA compensation claim filed in January 
1983 included a claim for lower back pain that he stated was 
treated as an outpatient in service during the early 1980's.  
The RO was unable to obtain complete service medical records 
from the service department, and the veteran advised the RO 
that he did not have any of the records in his possession.  
The initial VA examination in January 1984 included an X-ray 
of the lumbosacral spine.  The reader reported unilateral 
spondylolysis on the left at L-5 without associated 
spondylolisthesis, SBO and narrowed and sclerotic 
zygapophyseal joints at the lumbosacral junction.  

The reader's conclusion was congenital anomaly of the neural 
arch and left pars interarticularis of L-5 as described with 
spondylolysis and SBO and evidence of early degenerative 
zygapophyseal joint disease at the lumbosacral junction.  The 
clinical examiner reported the X-ray as showing SBO and early 
degenerative joint disease, lumbosacral junction.  

The RO in May 1984 denied service connection for 
spondylolysis and SBO, L-5 as constitutional and 
developmental abnormalities and as such not disabilities 
under the law.  The RO noted that only minimal service 
medical records were available, that they showed no 
indication of a back disability and that the VA examination 
X-ray showed spondylolysis and SBO. 

At the hearing in 1984 the veteran stated he did not have a 
back injury during military service (Transcript at 12).  He 
added a list of medications he received during service for 
various disorders including a lower back problem.  

A VA psychiatry examiner in 1984 noted lower back pain by 
history and an orthopedic examiner late in 1984 referred to 
the earlier X-ray and reported unilateral spondylolysis and 
the veteran's history of a low back injury in 1980.  The RO 
in December 1984 noted the additional evidence regarding the 
low back and described the low back disability as a 
developmental abnormality and not subject to service 
connection.  The rating decision listed only spondylolysis 
and SBO regarding the low back.  

The statement of the case of May 1985 listed service 
connection for spondylolysis and SBO among the issues and 
included the previously stated reasoning for not granting 
service connection.  The supplemental statements of the case 
in 1986 and 1987 contained no reference to arthritis of the 
lumbosacral spine.  The record shows that the Board in 
February 1988 found that a back disorder variously diagnosed 
was not shown to have been present during military service 
and that evidence of degenerative joint disease of the 
lumbosacral spine to a compensable degree was not 
demonstrated within the first postservice year.  The Board 
noted the January 1984 X-ray evidence and characterized the 
spondylolysis and SBO as congenital defects of the lumbar 
region in addition to the early degenerative changes.  The 
Board based its decision on the record noted above which had 
been supplemented with extensive contemporaneous VA clinical 
records.

Evidence received since the February 1988 Board decision 
shows that the veteran sought to reopen the claim in 1993 by 
complaining about the Board decision as unfair in view of the 
VA examination just more than a year after separation showing 
arthritis.  The contemporaneous VA records mention low back 
pain and chronic back pain, physical therapy for the lower 
back and show that he received a lumbosacral support for low 
back pain.  His appeal in 1994 asserted that VA had ignored 
the arthritis found on the 1984 examination and that SBO was 
completely irrelevant according to medical literature.  His 
argument in May 1996 was that he had arthritis in the left 
ankle that was the same or intertwined with the low back.  He 
told a VA examiner in 1996 that he had back pain since 1980 
and that arthritis was found about two years after military 
service.  The diagnosis was "lumbosacral spine".  A 
psychiatry examiner noted degenerative arthritis with back 
pain.  
In early 1999 he wrote that he had injured his back in a 
motor vehicle accident during military service.  He also 
referred to specified medical textbooks regarding the 
asymptomatic nature of SBO and for spondylolysis being 
symptomless.  He argued again regarding the radiology 
evidence on the initial VA examination in addition to his 
complaints of back pain.  He restated this essential argument 
late in 2001.  The contemporaneous VA medical records mention 
degenerative joint disease of the lumbar spine. 


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAFC) recently ruled that the CAVC erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In Colvin, the CAVC adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174. 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the case at hand according 
to the standard articulated in 38 C.F.R. § 3.156(a).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary. Final 
decisions on such appeals shall be made by the Board. 
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a).


Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

(b) Evidentiary basis. The factual basis may be established 
by medical evidence, competent lay evidence or both. Medical 
evidence should set forth the physical findings and 
symptomatology elicited by examination within the applicable 
period. Lay evidence should describe the material and 
relevant facts as to the veteran's disability observed within 
such period, not merely conclusions based upon opinion. The 
chronicity and continuity factors outlined in Sec. 3.303(b) 
will be considered. The diseases listed in Sec. 3.309(a) will 
be accepted as chronic, even though diagnosed as acute 
because of insidious inception and chronic development, 
except: (1) Where they result from intercurrent causes, for 
example, cerebral hemorrhage due to injury, or active 
nephritis or acute endocarditis due to intercurrent infection 
(with or without identification of the pathogenic micro-
organism); or (2) where a disease is the result of drug 
ingestion or a complication of some other condition not 
related to service. Thus, leukemia will be accepted as a 
chronic disease whether diagnosed as acute or chronic. Unless 
the clinical picture is clear otherwise, consideration will 
be given as to whether an acute condition is an exacerbation 
of a chronic disease.

(c) Prohibition of certain presumptions. No presumptions may 
be invoked on the basis of advancement of the disease when 
first definitely diagnosed for the purpose of showing its 
existence to a degree of 10 percent within the applicable 
period. This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. The consideration 
of service incurrence provided for chronic diseases will not 
be interpreted to permit any presumption as to aggravation of 
a preservice disease or injury after discharge.  38 C.F.R. 
§ 3.307(b), (c).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).


Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence exists, and 
being brought to the attention of the RO or the Board, was 
not requested or accounted for.  In implementing the VCAA, VA 
provided in section 3.159(c)(1) that it will make reasonable 
efforts to help a claimant obtain relevant records from non-
Federal-agency sources including records from private medical 
care providers, current or former employers, and other non-
Federal government sources.  VA would also assist claimants 
by requesting relevant records in the custody of a Federal 
agency or department. 

However, in this case there exists contemporaneous medical 
evidence directed to the claim and he made no assertion that 
any remote records constituted evidence supporting the claim, 
but were not obtained.  

The Board believes there is no obligation to build upon ample 
evidence.  Further the relevancy test under the VCAA applies 
to records held in Federal facilities as well as private 
sources.

However, in filing to reopen the claim he did mention remote 
evidence which is of record, but he did not mention having 
any treatment later received from VA or another source 
regarding SBO and spondylolysis.  Further, he stated in 
correspondence at various times that, in essence, neither SBO 
or spondylolysis formed the basis of the current claim and 
that degenerative arthritis of the lumbosacral spine was the 
basis of his claim.  However he did not withdraw the appeal 
regarding SBO and spondylolysis in the manner directed in the 
procedural rules and the Board may not ignore it.  38 C.F.R. 
§ 20.204.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
record shows that the appellant was given ample opportunity 
to identify evidence that could support the claim and has 
argued the application to reopen on the basis of degenerative 
arthritis of the lumbosacral spine.  

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the appellant or his 
representative has not identified relevant evidence that is 
outstanding.  

Therefore, the Board concludes that the veteran has not 
indicated the likely existence of any relevant evidence that 
has not already been obtained that would be crucial in the 
claim from the standpoint of substantiating compliance with 
the applicable law or VA regulations, including the VCAA.  


He has not identified evidence regarding SBO or spondylolysis 
as the cause of any current lower back problem.  Indeed his 
contentions argue against a relationship and focus on 
degenerative joint disease as the sole basis for his claim.  
Thus any deficiency in discussing the division of 
responsibilities in obtaining evidence is not potentially 
prejudicial on this matter in light of the numerous 
references in correspondence regarding the nature of evidence 
needed to support the claim and the theory of the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

Further, regarding the other issues on appeal, the 
representative in June 2002 or earlier written presentation 
in 2001 did not argue that the VCAA impacts this case.  The 
CAVC has recognized the right, either expressed or implied, 
to waive application of the VCAA.  See Janssen v. Principi, 
15 Vet. App. 370, 377 (2001) citing Williams v. Principi, 15 
Vet. App. 189 (2001) (en banc), Tellex v. Principi, 15 Vet. 
App. 233, 240 (2001), and Maxson v. Principi, 15 Vet. App. 
241, 242 (2001) (per curiam order), holdings that permitted 
waivers of consideration of the VCAA on appeal noting that in 
Tellex, and Maxson, a failure on the part of the represented 
parties to raise it was sufficient.  

Here the representative's silence may be reasonably construed 
as implied waiver, which is permitted.  There is simply no 
argument of its relevance or of additional evidence 
outstanding on any issue.  The veteran has identified VA 
records and an extensive amount of material has been 
obtained.  He has responded with arguments directed to issues 
addressed in each supplemental statement of the case and 
statement of the case he received.  Further, the RO was 
conscientious in substantially completing development the 
Board asked for in its February 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claims and providing the pertinent VA regulations 
and applicable law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these revised rules, to the extent 
applicable to this appeal, do not provide any rights other 
than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  The veteran 
carefully crafted responses to numerous supplemental 
statements of the case on the various issues on appeal and he 
alerted VA to relevant evidence that consisted of VA medical 
records.  VA, through its correspondence that does not 
expressly differentiate any division of responsibility 
regarding production of evidence or assistance in the VCAA, 
essentially has assumed the responsibility to obtain any 
evidence identified.  The VCAA is not an excuse to remand all 
claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
holding a remand under the VCAA is not required where an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  


New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a back disability. The Board decision was not limited to 
SBO and spondylosis and it was based on the entire record 
which showed degenerative joint disease/arthritis of the 
lumbosacral spine.  38 U.S.C.A. § 7104.

When the Board or the RO finally denies a claim, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. 
§§ 7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Generally, when the RO or the Board finally denies a claim, 
it may not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is CUE in a 
prior determination.  The Board in remanding the case in 1998 
had deferred action of the issue of new and material evidence 
on account of a raised CUE claim.  However, as clarified in 
June 2002, there is no CUE issue pending pertinent to this 
matter.

The Board must observe there is no argument for any 
nonstatutory basis to find the final determination regarding 
SBO or spondylolysis nonfinal.  See, for example, Tetro v. 
Gober, 14 Vet. App. 100 (2000) and Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).

Review of the Board's evaluation of the pertinent evidence in 
the February 1988 decision shows, in essence, that it found 
the spondylolysis and SBO were congenital defects and as such 
did not support service connection.  The Board also found 
that degenerative joint disease was not shown to a 
compensable degree within the first postservice year.  When a 
claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action 
to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994). 

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  


Under Evans, evidence is new if not previously of record and 
is not merely cumulative of evidence previously of record.  
Thus, the pertinent decision is the February 1988 Board 
decision.  

The Board has considered the applicability of the VCAA, which 
amplifies the duty to notify and assist under section 5103A.  
However, the Board has noted that the Act, by its terms, does 
not require the Board to reopen a claim where new and 
material evidence has not been submitted.  The veteran has 
been afforded ample assistance in the development of the 
claim and he has supplemented the record with his argument 
and he has identified relevant evidence that was obtained.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding spondylolysis and 
SBO or degenerative joint disease.  The specified basis of 
the Board's 1988 decision regarding these disorders is not 
changed materially by the additional evidence that 
collectively shows ongoing treatment for degenerative 
arthritis of the lumbosacral spine.  The evidence added to 
the record does nothing to alter the character of the 
evidence regarding SBO or spondylolysis previously determined 
to represent congenital defect of the spine, which may not 
serve as the basis for service connection or compensation.  
38 C.F.R. § 3.303(c).  

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The additional 
evidence on the issue of SBO or spondylosis is essentially 
cumulative, thereby failing the first test.  It does not 
offer any additional evidence on that issue of value to the 
matter at hand.  There is nothing observed from a liberal 
reading of the record that could be arguably interpreted as 
favorable to the claim to reopen on this basis.  In addition, 
the Board is mindful of the veteran's argument, which he 
supplemented with medical text references, that assigns no 
significance to SBO or spondylolysis in his current claim.  

The specified basis of the Board's 1988 denial as it 
addressed SBO or spondylolysis is not changed materially by 
the additional evidence showing only degenerative arthritis.  
Nothing submitted with the current claim takes issue with the 
earlier competent medical opinion as to the nature of 
spondylolysis and SBO.  The Board observes that the pertinent 
distinction between congenital or developmental "disease" 
and "defect" in the VA disability compensation scheme as 
discussed in VAOPGCPREC 82-90 has been relied on in precedent 
decisions.  See for example Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).  

The VA examiner in 1984 gave no indication from the opinion 
that the veteran's case did not fall within the general 
etiology for SBO.  The Board observes that the definition of 
SBO as a congenital anomaly characterized by defective 
closure of the bony encasement of the spinal cord, a defect 
of the vertebral canal without protrusion of the cord or 
meninges coincides with the regulatory definition.  Dorland's 
Illustrated Medical Dictionary, 87, 1557 (28th ed. 1994).  

In the February 26, 1988 decision the Board denied service 
connection for degenerative joint disease/arthritis of the 
lumbosacral spine.  The veteran did not limit his claim to a 
specific disorder and the Board recognizes he is not required 
to plead his claim with specificity.  In essence the Board 
adjudicated the claim for a back disorder based on the entire 
record and considered the applicable law and regulations 
regarding presumptive service connection.  The RO also asked 
the veteran for information regarding medical  treatment.

The facts show that the appellant has sought to reopen the 
claim with new and material evidence but the evidence merely 
shows degenerative joint disease of the lumbosacral spine 
currently.  This was a fact known at the time of the February 
1988 Board decision.  The veteran did not provide competent 
evidence of a nexus to military service for the disease or 
any medical evidence to establish that there were 
manifestations of the disease within the first year after 
military service.  

Evidence showing the continued existence of a disability 
previously is essentially cumulative evidence without 
competent evidence linking the disorder to military service 
or applicable presumptive period.  The evidence of current 
disability does not address the basis for the Board's 
previous decision which acknowledge the existence of the 
disability but did not find it liked to service on a direct 
or presumptive basis.  

Thus, the evidence is seen as essentially cumulative of 
earlier evidence, as it offers no evidence to question this 
characterization.  As such it is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  As new and material evidence 
has not been submitted to reopen the veteran's claim for 
service connection for a back disability, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler, supra.


Increased Initial Rating for Hypertension, Increased Ratings 
for a 
Left Ankle Disability and Major Depression and Entitlement to 
a TDIU

Hypertension
Factual background

The record shows that the RO in January 1999 granted service 
connection for hypertension.  The RO assigned a 0 percent 
rating from January 1983 and a 10 percent rating from October 
15, 1992.  The veteran appealed the initial rating 
determination seeking in essence a higher initial rating from 
January 1983 of 10 percent and a 20 percent rating from 
October 1992.  

The service medical records showed after entry the recorded 
blood pressure of 128/86, 140/88 and 150/90.  The initial VA 
examination in 1984 showed the three readings of 130/94, 
140/98 and 150/100 and that an examiner noted he required 
treatment but had no evidence of secondary end organ damage 
at present.  At a hearing he contended that hypertension was 
related to a psychiatric disability.  

He produced a list of medication late in 1984 that he stated 
included one he used for hypertension.  On a contemporaneous 
VA psychiatric examination he stated that he had hypertension 
but was never treated for it.  Numerous readings in 1985 
showed blood pressure of 120/86, 125/80, 124/85, 130/88, 
130/92, 134/88, 140/90 and 145/90 with no reference to 
medication.  Then in late 1988 it was 138/90 and 146/90 with 
an assessment of improved hypertension and a notation that he 
refused medication for control of blood pressure.  The range 
of readings early in 1989 was 140/100 and 142/94, and it was 
noted he still refused medication and preferred no 
antihypertensive medication.  

There was no reference to hypertension during VA 
hospitalization in 1986 and VA psychiatry examiner noted it 
by history but included no reference to medication.  Another 
VA examiner in 1989 noted a positive history of hypertension 
and that he was not on prescribed medication at the time.  
During a VA hospitalization in 1991 there was no history 
reference to hypertension but he reported currently not 
taking any medication.  Several of his statements did not 
mention treatment for hypertension.  

He advised the RO early in 1993 that he had hypertension 
since 1988 and that he was taking medication to control it.  
The contemporaneous VA clinical records beginning in 1991 
showed on October 15, 1992 there was a reference to elevated 
diastolic pressure.  The readings were 160/98, 160/100, 
160/107 and 170/104 and he was started on medication.  He 
stated he recorded diastolic readings of 105-107 at home.

Thereafter readings reported in 1992 were 136/92 and 180/96.  
He reported at home readings 150-160/95 and 170/96.  In 1993, 
the range was 144/88, 144/90, 142/88, 160/85 and he reported 
a self-test range of 170/103-108 to a physician.  Late in 
1993 he recalled that in service he had physician colleagues 
he could see for medication without need of a chart.  He 
asserted in 1994 that medication was prescribed in service 
when he had a blood pressure of 150-90.  

A VA examiner in 1996 reported blood pressure of 140/90, and 
reported that he was on medication since military service.  
Late in 1996 he wrote insisting medication was prescribed in 
1982. 

VA clinical records show a range of readings in 1997 was 
155/87, 156/88, 163/92 and 160/90.  In mid 1998 a reading was 
139/88 and late in 1998 it was 167/88 and 140/85.  He 
reported home readings of 130-140/80-85.  It was noted he did 
not want to increase his medication.  On a VA examination 
early in 1999 his blood pressure was 168/104, 170/102 and 
179/102.  

He argued for a 20 percent rating from 1992 and recalled that 
earlier he declined medication on the belief hypertension 
would "go away".  In March 1999 it was 139/79 and in 
December 1999 it was 149/89.  A reading in June 2000 was 
164/91, his medication was increased at that time and 
thereafter through August 2001 other recorded readings were 
135/84, 141/72 and 135/84.  In addition the three readings on 
a VA examination in March 2001 were 150/94, 150/96 and 
152/94.  Late in 2001 he complained of urination problems and 
that an increase in medication was evidence of entitlement to 
a higher rating.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 60 percent rating is provided for 
diastolic pressure predominantly 130 or more.  A 40 percent 
rating is provided for diastolic pressure predominantly 120 
or more.  A 20 percent rating is provided for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 10 percent rating is provided 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. Note (1): Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 60 percent rating is provided for diastolic 
pressure predominantly 130 or more and severe symptoms.  A 40 
percent rating is provided for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
20 percent rating is provided for diastolic pressure 
predominantly 110 or more and definite symptoms.  A 10 
percent rating is provided for diastolic pressure 
predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).


Analysis

The veteran's assertions concerning the severity of his 
service-connected hypertension are within the competence of a 
lay party to report in a claim seeking an increase in the 
initial disability rating.  King v. Brown, 5 Vet. App. 19 
(1993).

As noted previously, the holding in Stegall requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  The Board in 1998 sought to develop the claim of 
service connection for hypertension.  The RO granted the 
benefit sought and completed additional development to allow 
for an application of the current and previous rating 
criteria in the initial rating determination.  The RO was 
conscientious in developing the record.  

The medical examination records and other contemporaneous 
medical information that discuss hypertension include 
sufficient detail regarding the disability to apply current 
rating criteria and pervious criteria and are considered the 
best evidence for an informed determination of the initial 
rating for his hypertension.  Further, there has not been 
reported any other comprehensive evaluation or treatment 
since the VA examination report of 2001.  

Changes to the regulations for evaluating hypertension were 
effective in January 1998.  The Board recognizes that the 
revised rating criteria were in effect when the Board 
reviewed the claim in 1998.  The RO completed an initial 
review and provided a discussion of the new criteria in a 
supplemental statement of the case.   Bernard v. Brown, 4 
Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  The revised criteria may not be applied earlier 
than their effective date, although they are beneficial to 
the extent that systolic pressure may support an increased 
rating if applicable criteria are met.  Although the 
representative in June 2002 framed the issue as seeking an 
effective date earlier than "August 27, 1986" for a 
compensable evaluation, it is clear from the record that 
hypertension was rated noncompensable prior to October 15, 
1992.   

Rating hypertension under either rating scheme relies 
essentially on the recorded diastolic pressure as reflected 
in the applicable alternative ratings from 10 to 60 percent.  
Thus there is no benefit to either version based on a 
comparison of the essential rating elements for diastolic 
pressure.  

Prior to the January 1998 changes other symptoms could 
support higher ratings but the elements were collective 
rather than independent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disability for which 
service connection is in effect.  38 C.F.R. §§ 4.20, 4.21. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examination and treatment records that cover nearly two 
decades.  The record includes a recent comprehensive VA 
examination in 2001 and earlier VA hospitalization and 
ongoing outpatient evaluation of hypertension.  Viewed 
collectively, the reports that addressed hypertension offer 
substantive information probative of the severity of the 
disability in accordance with applicable evaluation criteria.  
Thus, the record supplemented at various times since the 
early 1980's offers the best evidence of the severity of the 
disability during the two decades relevant to the appeal 
period.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that higher evaluations 
than initially assigned are not warranted under either the 
current or previous rating criteria.  The symptoms, overall, 
appear to reflect no more than the corresponding percentage 
evaluation under Code 7101 of 10 percent would contemplate 
since October 15, 1992.  Earlier the 0 percent rating is 
supported in the contemporaneous record.  38 C.F.R. § 4.31.

The rating scheme applied does require a rather mechanical 
application of the schedular criteria.  However, even 
applying the rating schedule liberally results in a 10 
percent evaluation currently that recognizes diastolic 
pressure predominantly below 110 and alternatively under the 
current scheme systolic pressure predominantly below 200.  
Although the veteran argues in 2001 that an increase in his 
medication warrants a rating increase, the records showed the 
recorded blood pressure at the time of the increase in June 
2000 was well within the 10 percent criteria and he did not 
argue ratings thereafter more nearly approximate the criteria 
for a higher rating.  

An increase in medication is not an essential element. Thus 
the Board finds the evidence preponderates against an 
increased initial rating for the period from October 15, 
1992.

A 10 percent evaluation under either scheme contemplates 
symptomatic hypertension.  However, the evidence of probative 
value in view of the detailed description of pertinent 
evaluative criteria, viewed objectively, preponderates 
against the claim for increase in the initial rating earlier 
than October 1992.  On the facts found, it supports a 
conclusion that the veteran's disorder is no more severe than 
a 0 percent rating would contemplate under the rating 
schedule prior to January 1998 and was in effect for the 
entire period from January 1983.  The veteran's appreciation 
of his symptomatology is noted.  However, his assessment of 
the extent of symptoms must be viewed against the record and 
applied to the specific rating criteria.  

The level of disability appears to have been accounted for in 
the evaluation based upon the numerous blood pressure 
readings reported which did not predominate or more nearly 
approximate the 10 percent criteria.  Regarding the need for 
medication, he was not taking medication continuously prior 
to 1992 according to the contemporaneous information in 
medical records.  In the record examiners early on noted he 
was not being treated with medication.  

Although he disputes this point, the criteria required a 
history of diastolic pressure of 100 or more in addition to a 
continuous need of medication to support a 10 percent rating.  
The record prior to October 1992 included numerous readings 
without need of continuous medication.  Although an examiner 
in 1996 reported by history that he had been on medication 
ever since military service, his earlier statements in the 
record did not indicate that was the case.  

The Board will not ignore inconsistent statements on a 
material fact and does not find his contention of a need for 
continuous medication prior to October 1992 credible in view 
of the inconsistency.  

The Board must assign probative weight to evidence and will 
assign substantial evidentiary weight to statements made 
contemporaneously rather than recollections of events many 
years later.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  Although the veteran on occasion refers to specific 
blood pressure readings (correspondence in November 1993 and 
March 1999 for example) to support a initial higher 
evaluation, the Board has reviewed the numerous readings to 
determine find the level of blood pressure more nearly 
approximated.  Therefore the Board finds on the facts found 
that neither element was more nearly approximated and will 
sustain the 0 percent rating prior to the increase in October 
1992. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent currently or more than 0 
percent previously with application of all pertinent 
governing schedular criteria.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Disability of the Left Ankle
Factual background

The record shows that the RO in May 1984 granted service 
connection for residuals of a left ankle strain and assigned 
a 0 percent rating under Diagnostic Code 5271 from January 
1983.  The Board affirmed the rating increase to 10 percent 
in its February 1988 decision and thereafter the record is 
pertinently unremarkable until a claim for increase late in 
1993.  The RO in granting a rating increase to 10 percent 
from August 1986, prior to the Board decision, described the 
disability as residuals, left ankle strain with traumatic 
arthritis and referred to X-ray evidence.  

The physical therapy records early in 1994 mention left ankle 
pain and weakness, wearing of a support and show the 
impression of left ankle pain and instability.  The VA 
examiner in 1996 noted pain being complained of and 
limitation of motion in reporting no swelling or effusion, a 
normal gait and mild tenderness.  

There was no reference to instability, dorsiflexion was 15 
degrees and described as mildly restricted.  Plantar flexion 
was 35 degrees and inversion and eversion were each 5 degrees 
with mild pain.  The diagnosis was status post left ankle 
injury with residual pain and X-ray evidence of likely post-
traumatic arthritis around the talus.

On reexamination in 1998 that included a review of the claims 
file, the veteran reported mild left ankle pain currently 
that was somewhat more prominent with standing.  According to 
the report, there was no history of consistent diminishment 
of excursion, strength, speed, coordination or endurance with 
standing.  He did not require a cane and did wear an ankle 
brace according to the examiner.  The examiner stated the 
examination was complicated since veteran would not remove 
the brace or shoe when asked.  The examiner reported minimal 
tenderness at the tibial talar joint, full range of motion 
and no guarding or ligamentous instability.  Deep tendon 
reflexes were graded 2+ and symmetric.  The examiner stated 
there was no clear evidence of a gait limp.  The impression 
was left ankle arthralgia and the examiner commented that 
"DeLuca factors" were not present.  Numerous subsequent VA 
outpatient reports show no reference to the left ankle.

On reexamination on February 16, 2001 it was reported that he 
complained of occasional instability and still hurting with 
walking more than a block, or walking up a flight of stairs.  
The examiner found no obvious swelling or deformity, but he 
was very tender at the lateral malleolus.  

According to the report, there was tenderness with the drawer 
maneuver and it was slightly positive anteriorly that 
indicated mild ligamentous laxity.  The examiner also 
reported some laxity to medial and lateral collateral 
ligament testing.  The range of motion was dorsiflexion 10 
degrees, plantar flexion 25 degrees, inversion and eversion 
each 10 degrees.  The assessment was left ankle strain with 
ligamentous laxity.  The X-ray reader's impression for the 
left ankle was calcaneal spur.  


Criteria

(a) Where there is a ... claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

The element of the weight to be accorded the character of the 
veteran's service is but one factor entering into the 
considerations of the rating boards in arriving at 
determinations of the evaluation of disability. 

Every element in any way affecting the probative value to be 
assigned to the evidence in each individual claim must be 
thoroughly and conscientiously studied by each member of the 
rating board in the light of the established policies of the 
Department of Veterans Affairs to the end that decisions will 
be equitable and just as contemplated by the requirements of 
the law.  38 C.F.R. § 4.6.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  
Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

The Board notes initially that law and regulations governing 
the appropriate effective date for an award of increased 
compensation are set out in 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) (2001) 
which provide that the effective date shall be the date of 
claim, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.  The Board has found that an 
increase is warranted for a portion of the appeal period so 
it has provided this basic framework of analysis. 

The Board has reviewed the record and notes a claim for 
increase was filed in 1993.  The record in essence showed two 
comprehensive examinations in 1996 and 1998 that supplemented 
earlier records showing his complaints of pain and weakness.  

The record appears to confirm he complained about the left 
ankle in 1993 but that the principal focus of examiners prior 
to 1996 was not the left ankle but rather the lower back.  
That is, the left ankle was incidental then and afterward as 
well in view of the extensive VA clinical records through 
2001 showing a paucity of information regarding the left 
ankle.  

The examination reports are comprehensive and are felt to 
provide the best evidence for evaluating the disability.  The 
examiners in 1996 and 1998 noted pain complained of, but 
slight limitation of motion and no instability of the left 
ankle shown objectively.  The examiner in 1998 found a full 
range of motion which was improved from the previous 
examination and no altered gait and commented that "DeLuca 
factors" were not present.  The increase from February 16, 
2001 is supported by appreciably limited motion and objective 
signs of instability not noted by earlier VA examiners or in 
contemporaneous outpatient records that appear complete. 

The Board observes that the basis for the effective date 
selected is readily apparent from the record as an 
ascertainable increase in the disability is later than the 
date of claim.  The record viewed liberally supports a 20 
percent rating by applying 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
4.59 to Diagnostic Code 5271 criteria.  Other rating schemes 
for the ankle do not appear applicable since the examiner did 
not mention ankylosis and the disability does not originate 
with the tibia or fibula.  Thus, the Board assigns the 
maximum evaluation available at this time from February 16, 
2001 based upon the recent examination report deemed adequate 
for evaluating the current level of impairment.  38 C.F.R. 
§§ 3.326, 3.327.

The Board has resolved the matter in accord with the current 
law regarding the effective date of increase as interpreted 
in Harper and the corresponding VA General Counsel precedent.  
From the record, the Board is unable to find that an 
ascertainable increase was manifested prior to the 
examination in February 2001 in view of the objective 
findings on the earlier comprehensive examinations that took 
into account his complaints.  



Therefore, the effective date should coincide with the later 
of the date of claim or ascertainable increase, which in this 
case is no earlier than February 16, 2001, in accordance with 
the applicable law and regulations governing monetary 
payments of this kind.  


Major Depression and a TDIU
Factual background

After the Board decision in August 1992 affirmed the 50 
percent rating for major depression, the veteran early in 
1993 argued he had been unable to work for 10 years (since 
discharge from military service) and that he should receive a 
100 percent rating because his "psychiatric conditions" 
were worse.  He mentioned ongoing VA treatment and the RO 
obtained a record through late 1993.  

In another letter early in 1993 he argued for a 100 percent 
rating on account of "combined effects" of his worsening 
conditions.  At the time his combined rating for service-
connected disabilities was 60 percent, with major depression 
rated 50 percent, and tinnitus and a left ankle disability 
each rated 10 percent.  He was rated nonservice-connected for 
various disorders including obsessive-compulsive personality.

The VA psychiatry examiner in late 1993 mentioned the 
veteran's psychiatric history and current problems with his 
back and hypertension, obsessing about problems and having no 
friends or hobbies.  He related problems with sleep and 
concentration and various rituals.  Mental status found him 
appropriate and well groomed with depressed mood and mildly 
labile affect.  He had no hallucinations or delusions, 
orientation in all spheres and, according to the examiner, 
active suicidal and homicidal ideation.  He had no pressure 
of speech but the examiner characterized it as over 
inclusive.  He had coherent thought processes.  


The examiner summarized the findings by noting the veteran 
was suboptimal treated because of his resistance to trying 
any more antidepressants.  The examiner stated he continued 
to have a very significant obsessive-compulsive personality 
disorder that appeared to play a major role in his functional 
impairment, and that the clinician he saw during the month 
felt he had that disorder.  

The examiner explained the rationale for not according the 
diagnosis of obsessive-compulsive disorder rather than a 
noncompensable (according to the examiner) (Axis II) 
personality disorder.  The examiner felt his depression 
appeared stable and was as reported in another clinician's 
notes despite the veteran's feeling his depression was much 
worse.  The diagnosis was major depression, recurrent and 
obsessive-compulsive personality disorder.  The current GAF 
(Global Assessment of Functioning Scale) of 55 was reported 
as moderate to serious impairment in social and occupational 
functioning on the basis of the major depressive disorder.  

The veteran added numerous correspondences to the record 
arguing, in essence, that his psychiatric disability was 
worse and in so doing he focused on the obsessive-compulsive 
disorder.  In 1995 he provided a TDIU application that noted 
only a brief period of part-time work in 1986 and indicated 
be became too disabled to work in 1983, which corresponded to 
his military service.  He reported having completed more than 
four years of college and no additional training or 
education.  

The contemporaneous outpatient reports showing obsessive-
compulsive disorder and major depression supplemented VA 
psychiatry evaluations in 1996 and 1997 and his extensive 
correspondence.  The examiner in 1996 noted no essential 
change from the outpatient reports, no psychiatric 
hospitalization reported since 1993 according to the veteran 
and no current use of medication.  The examiner stated the 
veteran's routine had not basically changed since the 1993 
examination.  His subjective complaints included extreme 
anger, suicidal ideation, and obsession about past problems 
in the military and difficulty concentrating.  



The examiner's objective findings coincided with the 
evaluation in 1993.  In summary, the examiner stated that 
continuing symptoms of major depression appeared stable over 
the past several years and particularly since he was seen in 
1993.  According to the examiner, the veteran continued to 
have a severe obsessive-compulsive personality disorder that 
very much interfered with his day-to-day functioning.  

The examiner stated that this disorder in itself would 
preclude employment although his major depression would not.  
The summary noted that his obsessive thinking and difficulty 
concentrating as a result of it and compulsive rituals would 
clearly interfere with either his ability to obtain or 
sustain any type of ongoing employment.  The summary also 
noted his depression was chronic, refractive to treatment and 
permanent as was the underlying personality disorder from 
which there was little likelihood of recovery even though he 
remained in psychotherapy. 

The principal psychiatric diagnoses were unchanged.  The 
examiner reported the current GAF of 54, as reflecting 
moderate difficulty in social and occupational functioning 
based on the depressive disorder that was not felt to 
preclude employment.  It was reported that his functioning 
was even more significantly impaired by his obsessive-
compulsive personality disorder that the examiner felt in 
itself to be permanent and preclude employment.  

An addendum to the 1996 report completed early in 1997 
included a review of the claims file and found that he 
continued to meet the current diagnostic criteria for 
obsessive-compulsive personality disorder and major 
depression.  It was reported that he did have symptoms that 
caused clinically significant stress and impairment in social 
and occupational functioning and that he did not appear to 
have a substance abuse problem or general medical condition 
that might be causing his depressive symptoms.  According to 
the report there was no change warranted in the GAF reported 
on the March 1996 examination.

Pursuant to the Board remand, the RO had the veteran identify 
additional treatment records that were added to the record 
and supplemented a VA psychiatry examination in late 1998.  
He added what was essentially a duplicate version of the VA 
application for a TDIU he previously submitted.  The 
outpatient reports showed ongoing treatment for depressive 
and obsessive-compulsive disorders.

The VA examination report in 1998 noted on review of his 
psychiatric history that he had obtained an advanced degree 
in environmental engineering.  Regarding his current status, 
he stated his major problems were associated with his back 
and foot pain when asked about his psychological problems.  
He grimaced at times and appeared worried and tense and 
belabored.  He complained of difficulty concentrating and was 
somewhat passive in his responses, according to the examiner.  
He denied thought control or hallucinations.  He denied 
appetite or weight changes and current psychiatric 
medications.  He stated he was not homicidal recently but had 
suicidal ideation almost daily and that he had not been in 
therapy since the previous July.  He described his daily 
routine to the examiner.  The examiner stated he had a 
variety of personality factors that made independent and 
successful psychological functioning difficult as well as 
interpersonal relationships.  

According to the examiner he appeared quite isolated and 
over-controlled, cantankerous, suspicious and mistrustful 
with others and appeared passive and dependent in his style.  
The examiner found he appeared primarily disabled due to 
personality factors.  The examiner noted that although he 
reported a depressed mood, he appeared to take interest and 
pleasure in certain activities and had not noted any weight 
changes.  The examiner noted he did not report sleeping 
problems and did not appear retarded in his psychomotor level 
of activity.  He did not appear fatigued or have a diminished 
ability to think.  The examiner stated he appeared to have a 
depressed mood, significant feeling of worthlessness and 
hopelessness and ongoing thoughts of death.  The diagnostic 
impressions included major depression, actually in partial 
remission and personality disorder not otherwise specified 
with traits of obsessive-compulsiveness, schizoid and 
paranoid features.

The examiner reported a GAF scale score of 62 due to symptoms 
of major depression.  The examiner felt that some of his 
symptoms of depression stemmed from personality factors and 
that his level of function would be significantly lowered 
because of personality factors.  The examiner stated these 
would be the primary cause of disability in terms of social 
and industrial adaptability leading to unreliability, poor 
efficiency and inflexibility.  Further, the examiner stated 
that the symptoms of major depression, in and of themselves, 
and apart from those resulting from personality factors, 
would have a relatively minor effect on his social and work 
functions in those areas.  The examiner explained that a GAF 
of 62 identified some difficulty in social and occupational 
functioning.

He wrote in 1999 that he should receive a 100 percent rating 
because of severe depression and obsessive-compulsive 
disorder and other disorders.  He referred to records from 
the mid 1980's previously reviewed regarding his psychiatric 
disability.  He added a copy of a loan application with a 
June 29, 1999 VA medical certification of total and permanent 
disability from an "impairment" expected to continue 
indefinitely.  Obesity, hearing loss, tinnitus, hypertension, 
atypical depression, obsessive-compulsive disorder, 
degenerative joint disease of the spine and limited motion of 
the left ankle were given as diagnoses of his present medical 
condition.  The record was supplemented with contemporaneous 
outpatient records from that noted obsessive-compulsive 
disorder and depression and on occasion characterized 
obsessive-compulsive disorder was his main problem.  

On a VA psychiatry examination of February 13, 2001 the 
veteran provided the history of his illness and complained 
currently of poor sleep, depressed mood, poor concentration 
and low interest and passive suicidal thoughts.  The past 
psychiatric history and work history he related were 
consistent with earlier reports.  The examiner found his 
affect was anxious and depressed and his speech spontaneous 
with normal rate, volume and tone.  He showed no loosening of 
associations or flight of ideas.  He had fair insight and 
judgment, and he was oriented to time, place person and 
situation.  The examiner found intact his short and long-tem 
memory.  

The examiner's impression included major depressive disorder, 
recurrent, severe without psychotic features, and depressive 
personality disorder.  The current GAF was 48.  

The examiner explained that the veteran's current history and 
mental status examination were consistent with the diagnoses 
given and that the GAF score was consistent with serious 
symptoms or any serious impairment in social and occupational 
functioning.  The examiner believed his current function may 
have been exacerbated because he had not followed-up with 
regular mental health treatment since the late 1990's.  

The same VA examiner saw him again in May 2001 and noted the 
claims file was reviewed.  The examiner felt that the veteran 
had, in addition to major depression, an impulse control 
disorder and obsessive-compulsive behavior rather than an 
obsessive-compulsive disorder.  The examiner's diagnoses 
included major depressive disorder, recurrent, severe without 
psychotic features and impulse control disorder not otherwise 
specified (Axis I).  Personality disorder not otherwise 
specified with depressive self-defeating and obsessive-
compulsive personality traits was reported on Axis II.  The 
examiner maintained the current GAF score of 48.

The examiner did not believe the impulse control disorder was 
service-connected but stated that the major depression was 
service-connected and the GAF score of 48 was associated with 
the service-connected disorder.  The examiner felt that the 
veteran was in desperate need of psychiatric help at this 
time.  

Subsequent VA outpatient reports note in August 2001 probable 
obsessive-compulsive disorder and depression and that he was 
referred multiple times to the mental health clinic but 
declined to go.  The veteran stated late in 2001 that he did 
not return to the mental health clinic because treatment was 
not productive, that he has been unemployed since his 
discharge from military service. 



Criteria

Under the General Rating Formula for Psychotic Disorders, 
38 C.F.R. § 4.132, Diagnostic Code 9207 (major depression) in 
effect prior to November 7, 1996, a 10 percent evaluation was 
assigned upon a showing of mild impairment of social and 
industrial adaptability.  

A 30 percent evaluation was assigned upon a showing of 
definite impairment of social and industrial adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  

A 100 percent evaluation was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).
Under the General Rating Formula for Psychiatric Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9434; in effect from 
November 7, 1996, a 10 percent evaluation in the presence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.
Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).


Analysis

The clinical records regarding the veteran's major depression 
manifestations prior to February 2001, including his 
comprehensive examinations, when compared with the 
information from his psychiatric evaluations in 2001, confirm 
that his major depression was manifested by varied degrees of 
severity.  Thus, separate ratings for separate periods of 
time based on the severity of major depression during each 
such period may be assigned unless the evidence establishes 
one rating more nearly approximated the manifestations 
throughout the period on appeal.  

The period under consideration requires consideration of both 
rating schemes and the Board finds that the new rating 
criteria are more beneficial based on a facial comparison.  

For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  The new 
criteria include a variety of characteristic manifestations 
that offer a clearer framework for analysis, criteria that 
are arguably more objective as they direct the rater to the 
significant manifestations at each incremental level in the 
general rating formula.  However, the revised criteria may 
not be applied earlier than their effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The veteran has asserted repeatedly that a rating increase to 
100 percent his warranted for the entire period.  The Board 
believes that the 50 percent evaluation is correct initially.  
For example, the 1993, 1996, 1997 and 1998 VA evaluations are 
comprehensive and the GAF of 54, 55 and 62, overall, 
contemplates some difficulty to moderate difficulty in 
occupational or social functioning as related by the 
examiners.  The examiners also referred to outpatient records 
in formulating their conclusions.  The more recent reports 
are given precedence, as they are comprehensive and adequate 
for rating.

The psychiatry reports were frequent in a comprehensive 
record of treatment.  Of course the Board must not be 
constrained by an examiner's characterization of the level of 
disability.  See 38 C.F.R. § 4.130 in effect prior to 
November 7, 1996.  Thus the examination reports and opinion 
of the level of disability is evidence to be considered.  
However, the record overall as shown in the frequency of 
treatment, the recorded complaints, viewed liberally, does 
not show major depression more than considerable and 
difficulty in establishing or maintaining effective work or 
social relationships.  Consideration may not be given to 
nonservice-connected manifestations in assigning a rating for 
a service-connected disorder.  38 C.F.R. § 4.14.  What the 
record shows is that nonservice-connected obsessive-
compulsive personality disorder was felt to represent the 
predominant disabling psychiatric disorder prior to the 
February 2001 evaluation.  



For example in 1993 and 1996 the examiner found that 
depression was stable and that the personality disorder 
played a major role in functional impairment.  In 1996 the 
same examiner stated the personality disorder would preclude 
employment and very much interfered with day-to-day 
functioning, although conceding depression was refractive to 
treatment.  However the examiner assigned only moderate 
impairment resulting from the major depression.  The examiner 
in 1998 essentially found the same presentation and felt the 
major depression symptoms were relatively minor.  All 
essentially distinguished between the impact of the service 
connected major depression and personality disorder in 
assessing the level of impairment.  

However, with the February 13, 2001 examination, the GAF was 
48 relative to impairment in job and social functioning from 
the major depressive disorder.  This assessment was 
essentially confirmed on a comprehensive examination in May 
2001 when the GAF score of 48 was maintained.  The examiner 
clarified the earlier report in stating the GAF was related 
to the major depression.  Thus, the Board believes this is 
competent evidence of an ascertainable increase from February 
13, 2001 since the GAF score for the service-connected major 
depression corresponds to serious impairment in social and 
occupational functioning and serious symptoms.  

It is notable that the examiner seemed to feel the 
functioning was appreciably lower than previously from major 
depression and affirmed the February 2001 findings after a 
review of the record in addition to another interview of the 
veteran.  Thereafter the outpatient reports note he was 
advised to resume therapy.  Thus, based on this record and 
application of the benefit of the doubt rule, the Board 
believes there is a plausible basis for a higher rating based 
on ascertained increase after the date of claim from February 
13, 2001.  Regarding the GAF rating scheme see, for example, 
the references in Baker v. West, 11 Vet. App. 163 (1998), 
Richard v. Brown, 9 Vet. App. 266 (1996), Cathell v. Brown, 8 
Vet. App. 539 (1996) and Carpenter v. Brown, 8 Vet. App. 240 
(1995). 

Viewing the record liberally, disablement more nearly 
approximating 70 percent is ascertained from February 2001 
based on record and opinion that was based on a review of the 
record and the veteran's manifestations as they impair 
ability to establish and maintain effective relationships.  
The examiner in May 2001 affirmed the earlier decision after 
a careful review of the record.  Thus, he was undoubtedly 
aware of the reasoning of earlier examiners and the Board 
finds no plausible basis to discount the conclusions reached.  
The presence of symptoms and analysis on comprehensive 
psychiatric examinations the veteran received, and the 
interpretation of outpatient reports are relied upon by the 
Board for the decision in favor of the 70 percent rating 
effective from February 13, 2001.  Mittleider v. West, 11 
Vet. App. 181 (1998).  Consideration of a higher schedular 
evaluation is not mooted even though the Board finds, as 
discussed below, an earlier date for entitlement to a TDIU.

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord the rating to veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16.  However, before a finding of total disability 
is appropriate, there must be impairment of mind or body, 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a)(1), 4.15.  

This is defined as employment "which is ordinarily followed 
by the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."   Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).  Here the application for a TDIU coincides with the 
claim for increase.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  

A TDIU presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for a TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the education he completed, his training and his 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration prior to February 13, 
2001 since the combined service-connected disability rating 
is 60 percent and the various service-connected disabilities 
do not warrant consideration as one disability.  38 C.F.R. 
§§ 4.16, 4.25.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
CAVC indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Neither paragraph (b) nor former paragraph (c) of section 
4.16 contains any information pertinent to an inquiry as to 
the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.).  Further former paragraph (c) would have 
no application in this case.  

Although in Moore, the CAVC recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The CAVC-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  SSA 
regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. § 
404.1509.

More recently the decision in Bowling v. Principi, 15 Vet. 
App. 1 (2001) addressed the application of § 4.16(b) which is 
controlling here for the evaluation prior to February 13, 
2001.  The CAVC observed that eligibility for a TDIU under 
§ 4.16(b) is premised on the claimant's being unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  However, the 
question of whether there are unusual circumstances, peculiar 
to this veteran, that prevent him by reason of his service-
connected disabilities from securing or obtaining substantial 
gainful employment, is applicable since the veteran has not 
been gainfully employed or many years.  

The Board is unable to find that the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment in view of the 
probative evidence prior to June 29, 1999.  

The veteran's service-connected disabilities and their impact 
on his employability have been considered in the recent 
psychiatry examinations that offer substantial probative 
weight against the claim for a TDIU earlier.  Further, other 
examiners in evaluating other service-connected disabilities 
did not express a favorable opinion regarding 
unemployability.  

Here, the Board is provided with assistance in sorting out 
the relationships between the veteran's service-connected 
disabilities and non-service connected disabilities that 
might impact on his employability.  Although he contends that 
his service-connected disabilities have caused him to be 
unable to work, the Board assigns substantial probative 
weight against the claim to the several comprehensive 
examinations which do not support him prior to June 29, 1999.  
The several psychiatry evaluations noted other disorders.  

For example in 1993 the examiner noted low back pain and 
tinnitus by history and concluded the major functional 
impairment was the result of personality disorder.  In 1996 
it was hypertension by history and the examiner concluded 
personality disorder in itself would preclude employment.  
Then in 1998 back and leg problems were mentioned but the 
examiner concluded the primary cause of disability in terms 
of industrial adaptability was personalty factors.  The 
examination for hypertension and the left ankle in 2001 did 
not indicate unemployability factors.  The examiner for 
hypertension early in 1999 opined that it did not disable the 
veteran.  The orthopedic examiner in 1998 noted no factors 
that would indicate an appreciably disabling left ankle 
disorder and the 1996 report viewed with the psychiatry 
evaluation does not support service-connected disorders 
causing unemployability.  

The Board must point out that the recent VA examinations 
assessed the impact of service connected disabilities on 
employability and did not conclude any of the disabilities 
would render him unemployable after considering limitations 
that might exist.  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden, 2 Vet. App. 
at 101.  

The Board will observe that where the medical evidence does 
not suggest total impairment, VA is not required to 
demonstrate that there are specific employment opportunities 
available in order to deny a claim for a TDIU.  See Gary v. 
Brown, 7 Vet. App. 229, 232 (1994).  The medical statement 
from a VA clinician that is not a psychiatrist lists numerous 
service-connected disabilities among those responsible for 
permanent and total disability.  The Board will accept this 
as persuasive evidence of unemployability from that date, 
with application of the benefit of the doubt rule.  It is the 
initial evidence of unemployability reasonably based on an 
assessment of the impact of all service-connected 
disabilities.  From this point forward the evidence does not 
persuade the Board that he could work but for nonservice-
connected disabilities.  The June 29, 1999 medical statement 
is viewed as a competent medical opinion from a physician 
familiar with the veteran's case.  

The medical opinions since 1999 addressed employability 
appear to have been based upon a consideration of the 
pertinent record in each instance that took into account his 
various disabilities.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  After 
reviewing the record, the Board finds that the veteran's 
service-connected disabilities are not of such severity as to 
render him unable to secure or follow substantially gainful 
employment prior to June 29, 1999.  In essence, the Board 
believes that the medical evidence of record as discussed 
herein does tend to support the proposition that he was not 
unemployable due to his service-connected disabilities 
earlier.  In fact, viewed objectively, it preponderates 
against the claim.  

In this case the relevant criterion of section 4.16(b) 
instruct that a TDIU claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The medical evaluations, 
collectively, that VA completed found no basis for the rating 
on account of service-connected disabilities and took into 
account facts specific to the veteran's claim.  

Thus, examiners undoubtedly were aware of his disabilities 
and took into account limitations on work activity that 
service-connected disabilities imposed.  However the Board 
finds the preponderance of the evidence shows that any 
unemployability prior to June 29, 1999 is the result of 
nonservice-connected psychiatric disorder.  See for example 
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991). 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a TDIU 
earlier than June 29, 1999.  See Gilbert, 1 Vet. App. at 53.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO case has provided the regulation 
and discussed its application to the veteran's case on 
several occasions.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability of the 
left ankle, hypertension or major depression considered 
herein has not been shown to markedly interfere with 
employment, nor has it required frequent inpatient care.  
Further, the RO has provided the veteran with the applicable 
regulation and directly addressed the matter.  No argument 
has been directed to an increased rating for any of these 
disorders on an extraschedular basis.  Nor do his statements 
on appeal, as well as those of his representative, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased initial compensation 
benefits. Thus the Board finds that it is not material to the 
determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of his disability of the left ankle, hypertension 
and major depression and supported rating increases for the 
left ankle and major depression.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


Tinnitus
Factual background

In summary, the veteran filed his initial claim for service 
connection for tinnitus with VA in 1983.  The VA examiner in 
early 1984 felt that tinnitus was probably secondary to major 
depression.  A VA psychiatry examiner later in 1984 opined it 
was highly unlikely his tinnitus was in anyway related to his 
depression.  Thereafter in the mid 1980's he recalled 
complaining to physicians in service about tinnitus and he 
wrote in March 1986 that his duties in service in a 
bioenvironmental section had him working in hazardous noise 
areas which caused his tinnitus.  

A VA psychiatry examiner in 1986 noted tinnitus by history.  
The veteran wrote in mid 1987 regarding the history of noise 
exposure as an environmental engineer.  No more recent 
clinical records regarding the evaluation of tinnitus were of 
record. 

The Board reviewed this evidence when it denied service 
connection for tinnitus in the February 1988 decision.  The 
Board found that an organic disorder manifested by chronic 
tinnitus was not present during military service.  

In summary, the record shows that after the Board decision 
the veteran submitted a copy of a VA clinical record dated 
(by hand) February 24, 1988 (but dated stamped February 22, 
1988 on the form) that referred to his complaint of constant 
ringing in the ears since military service.  The "ENT" 
consultation report had the impression of bilateral hearing 
loss and tinnitus.  The report noted a history of exposure to 
noise in the Air Force.  Other documents received on July 25, 
1998 with his correspondence included a June 1988 report from 
a military audiologist who recalled having seen the veteran 
for tinnitus during military service and a March 1988 
audiometry report.  

Thereafter tinnitus was mentioned in the VA examination 
reports in 1989 and 1990 and in other documented evidence.  
This supplemented record was available to the Board when it 
issued the decision on August 25, 1992 when it granted 
service connection for tinnitus.  The RO in September 1992 
assigned a 10 percent rating from July 25, 1988 having 
identified that date as the date of receipt of a reopened 
claim.  The veteran disagreed with the effect date 
determination.


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A § 5110; 38 C.F.R. § 3.400(r).  Except as otherwise 
provided, the effective date of an evaluation and award of 
disability compensation based on direct service connection 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the effective date selected by the RO is 
readily apparent from the record.  Noteworthy is the date of 
receipt of the formal application to reopen the claim in July 
1988.  Nothing specific to a claim for tinnitus was 
communicated to the RO earlier but there is a pertinent 
communication earlier in the claims folder.  After the Board 
decision, correspondence was directed to the RO that 
indicates the focus was tinnitus.  It was not until after the 
Board affirmed the RO decision to deny service connection 
that preexisting evidence was directed to the RO.  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (2001).  The medical evidence 
submitted with the application to reopen did contain a 
diagnosis of tinnitus and referred to noise exposure during 
military service.  

The Board observes that mere presence of the medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for the condition.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  However, here the record shows that 
the veteran's submissions to the RO in July 1988 sought 
compensation for tinnitus based on noise exposure.  The VA 
examination report in February 1988 leaves no doubt regarding 
his intention. 

That the VA examination report should constitute, in essence, 
an informal claim is persuasive.  Under section 3.157(a), a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if it meets the requirements 
of section 3.157(b).  Section 3.157(b)(1) addresses when a VA 
examination report may constitute an informal claim.  This 
provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  A claim specifying that 
tinnitus was the benefit sought was submitted within one year 
of the examination date. Therefore, the basis for acceptance 
of the February 1988 report as a claim under the regulation 
is met here.  This evidence was not considered previously.
The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim from February 1988.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The VA examination 
report of February 1988 was followed by a communication or 
actions contemplated by 38 C.F.R. §§ 3.157 and 3.160 to 
establish an informal claim at the time.  Therefore, the 
appropriate effective date for service connection should be 
February 22, 1988, and compensation would be properly paid 
from the following month.  38 U.S.C.A. § 5111(a)(d); 
38 C.F.R. § 3.157(b)(2).  Given the facts and the rating 
criteria for tinnitus the in effect it would be appropriate 
to assign the 10 percent rating from the earlier effective 
date.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1988).

In summary, the Board concludes that the July 25, 1988 date 
that the RO received the veteran's correspondence regarding 
tinnitus is not the pertinent date of claim for effective 
date purposes.  On receipt of the veteran's correspondence 
the claim was decided on the record culminating with the 
favorable Board decision.  The record as noted previously 
does support an effective date in February 1988.  There is 
evidence, not previously of record, that may reasonably be 
accepted as an informal claim within the year preceding the 
formal application to reopen in July 1988 to allow for an 
earlier effective date.  

The veteran has clarified his intention to claim for an 
earlier effective date based upon CUE, and the Board has not 
as yet reviewed such claim.  A determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The veteran is 
referred to the recently enacted 38 U.S.C.A. §§ 5109A, 7111 
and 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O) 
regarding a claim of such error in a prior Board decision and 
he will be advised again accordingly as noted at the 
beginning of this decision.  The Board believes that it is 
appropriate to proceed where an obvious earlier effective 
date is warranted on the facts found and CUE is not an issue, 
although perhaps an earlier date for service connection and 
compensation may be available if an appellant establishes 
CUE.  This decision in no way indicates any view as to the 
merits of the CUE claim.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
back disorder variously diagnosed, the appeal is denied.

Entitlement to an increased rating of 70 percent for major 
depression is granted from February 13, 2001, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an increased rating of 20 percent for a left 
ankle disability is granted from February 13, 2001, subject 
to the regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for 
hypertension prior to October 15, 1992 is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension from October 15, 1992 is denied.

Entitlement to an earlier effective date, for compensation 
for tinnitus retroactive to February 22, 1988, is granted 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a TDIU is granted from June 29, 1999, subject 
to the regulations governing the payment of monetary awards.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

